 Case 3:18-cv-00113-GEC Document 38 Filed 03/09/20 Page 1 of 1 Pageid#: 724



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                ROANOKE FOR CHARLOTTESVILLE DIVISION


                                                         Action No: 3:18CV113
Southern Environmental Law Center                        Date: March 9, 2020
vs.                                                      Judge: Hon. Glen Conrad
                                                         Court Reporter: JoRita Meyer
Council on Environmental Quality
                                                         Deputy Clerk: Susan Moody



Plaintiff Attorney(s)                            Defendant Attorney(s)
Kimberly Hunter, Esq.                            Justin Lugar, Esq.
Morgan Butler, Esq.                              Jeff Clark, Esq.



                                   LIST OF WITNESSES

PLAINTIFF/GOVERNMENT:                            DEFENDANT:
None                                             None



PROCEEDINGS:
Parties present for oral argument on Motion for Preliminary Injunction [27] by Southern
Environmental Law Center on 2/13/2020. Oral Argument.




Time in Court: 1:08-2:01 pm 53 mins
